 

Exhibit 10.2 

 

EVO PAYMENTS, INC.

 

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This First Amendment to Registration Rights Agreement is effective as of April
21, 2020 (the “Amendment”), by and among EVO Payments, Inc., a Delaware
corporation (the “Company”) and each of the undersigned stockholders of the
Company. Capitalized terms used in this Amendment that are not otherwise defined
herein shall have the respective meanings assigned to them in the Registration
Rights Agreement.

 

WHEREAS, the parties entered into that certain Registration Rights Agreement,
dated May 22, 2018 (the “Registration Rights Agreement”);

 

WHEREAS, pursuant to Section 6.4 of the Registration Rights Agreement, the
Registration Rights Agreement may, in certain circumstances, be amended pursuant
to an agreement in writing signed by MDP and Blueapple (each as defined in the
Registration Rights Agreement);

 

WHEREAS, the undersigned, consisting of MDP and Blueapple, desire to amend
certain provisions of the Registration Rights Agreement.

 

NOW THEREFORE, the parties agree as follows:

 

1.      Amendments.

 

(a)   Section 6.5 of the Registration Rights Agreement is hereby amended to add
a new final sentence which shall read as follows:

 

“For the avoidance of doubt, any Affiliate of MDP that holds Registrable
Securities may join this Agreement as MDP and a Stockholder upon delivery of a
counterpart signature page to this Agreement, with no action or other consent by
the parties hereto required for such joinder to this Agreement, so long as such
joining party executes and delivers to the Company a written agreement, in form
and substance reasonably satisfactory to the Company, to be bound by all of the
obligations of “MDP” and a “Stockholder” hereunder.”

 

(b)   Schedule I of the Registration Rights Agreement is hereby amended by
deleting such schedule in its entirety and replacing it with Schedule I hereto.

 

2.      Miscellaneous.

 

(i)                        Governing Law. All issues and questions concerning
the construction, validity, enforcement and interpretation of this Amendment
(and any Schedule hereto) shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. In furtherance of the foregoing,
the internal law of the State of Delaware shall control the interpretation and
construction of this Amendment (and any Schedule hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

(ii)                        Successors and Assigns. Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

(iii)                        Survival. Except as otherwise provided herein, the
remainder of the Registration Rights Agreement shall remain in full force and
effect and shall be binding on all parties thereto. All terms not otherwise
defined herein shall have the meanings prescribed to them in the Registration
Rights Agreement.

 

(iv)                        Counterparts. This Amendment may be executed and
delivered by facsimile or electronic mail (including pdf or any electronic
signature complying with U.S. federal ESIGN Act of 2000, e.g., www.docusign.com)
and upon such delivery the facimile signature will be deemed to have been
delivered to the other parties hereto.

 

* * *

 



 

 

 

IN WITNESS WHEREOF, the parties have duly executed this First Amendment to the
Registration Rights Agreement to be duly executed as of the date first above
written.

 

MADISON DEARBORN PARTNERS VI-B, L.P.         By: Madison Dearborn Partners, LLC 
  Its: General Partner         By: /s/ Vahe A. Dombalagian      Name: Vahe A.
Dombalagian      Its: Managing Director         MADISON DEARBORN CAPITAL
PARTNERS VI-B, L.P.         By: Madison Dearborn Partners VI-B, L.P.    Its:
General Partner         By: Madison Dearborn Partners, LLC    Its: General
Partner         By: /s/ Vahe A. Dombalagian    Name: Vahe A. Dombalagian     
Its: Managing Director         MADISON DEARBORN CAPITAL PARTNERS VI EXECUTIVE-B,
L.P.         By: Madison Dearborn Partners VI-B, L.P.    Its: General Partner   
     By: Madison Dearborn Partners, LLC    Its: General Partner         By: /s/
Vahe A. Dombalagian    Name: Vahe A. Dombalagian      Its: Managing Director   

 



[Signature Page to First Amendment to Registration Rights Agreement]



 



 

 

 

MDCP VI-C CARDSERVICES SPLITTER, L.P.         By: Madison Dearborn Partners
VI-B, L.P.    Its: General Partner         By: Madison Dearborn Partners, LLC   
Its: General Partner         By: /s/ Vahe A. Dombalagian    Name: Vahe A.
Dombalagian      Its: Managing Director         MDCP CARDSERVICES, LLC        
By: Madison Dearborn Capital Partners VI-B, L.P.    Its: Controlling Member   
     By: Madison Dearborn Partners VI-B, L.P.    Its: General Partner        
By: Madison Dearborn Partners, LLC    Its: General Partner         By: /s/ Vahe
A. Dombalagian      Name: Vahe A. Dombalagian      Its: Managing Director      
  MADISON DEARBORN CAPITAL PARTNERS VI-C, L.P.         By: Madison Dearborn
Partners VI-A&C, L.P.    Its: General Partner         By: Madison Dearborn
Partners, LLC    Its: General Partner         By: /s/ Vahe A. Dombalagian     
Name: Vahe A. Dombalagian      Its: Managing Director   

 



[Signature Page to First Amendment to Registration Rights Agreement]

 



 

 

      BLUEAPPLE, INC.       By: /s/ Rafik R. Sidhom   Name: Rafik R. Sidhom  
Title: Director    

[Signature Page to First Amendment to Registration Rights Agreement]

 



 

 

 

    AGREED AND ACKNOWLEDGED:       EVO PAYMENTS, INC.       By: /s/ Steven J. de
Groot   Name: Steven J. de Groot   Title: Executive Vice President, General
Counsel and Secretary  

 

[Signature Page to First Amendment to Registration Rights Agreement]

 



 

 

 

Schedule I

 

Madison Dearborn Partners VI-B, L.P.   Madison Dearborn Capital Partners VI-B,
L.P.   Madison Dearborn Capital Partners VI Executive-B, L.P.   MDCP VI-C
Cardservices Splitter, L.P.   MDCP Cardservices, LLC   Madison Dearborn Capital
Partners VI-C, L.P.   MDCP Cardservices II, LLC

 



 

 

